Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 8 and 11 - 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oishi, U.S. Patent Publication No. 2016/0119098.
Oishi teaches:

1. (Currently Amended) An information indication method, comprising: 
	determining, by a terminal device, time domain requirement information of data transmission, wherein the time domain requirement information comprises at least one of time adjustment information, jitter time information, time domain resource information, latest sending time information, and remaining duration of the data transmission, the time adjustment information is used to indicates allocation of a resource for the data transmission, the jitter time information indicates a time range in which data is generated, the time domain resource information indicates a sending time of the data, and (device determines offset time associated with each of the wireless devices, [0011], this is considered functionally equivalent of time adjustment information); and 
	sending, by the terminal device, the time domain requirement information to a network device (device signals the computed offset information to another device, [0011]).  

2. (Currently Amended) The method according to claim 1, wherein the allocation comprises adjustment of an allocated resource for the data, the time domain requirement information further comprises channel information, and the channel information indicates a channel associated with the allocated resource (as the independent claim has a disjointed list of possibilities, none of the individual possibilities necessarily occur, therefore, more specific behavior of the possibilities are also not required to necessarily occur, and the limitation receive no patentable weight).  

3. (Currently Amended) The method according to claim 1, wherein the allocation comprises adjustment of an allocated resource for the data, the allocated resource comprises at least one group of resources, the time domain requirement information further comprises a resource identifier, and the resource identifier indicates a resource, in the at least one group of resources, whose resource position needs to be adjusted (as the independent claim has a disjointed list of possibilities, none of the individual possibilities necessarily occur, therefore, more specific behavior of the possibilities are also not required to necessarily occur, and the limitation receive no patentable weight).  

4. (Original) The method according to claim 1, wherein the sending, by the terminal device, the time domain requirement information to a network device comprises: 
(device signals the computed offset information to another device, [0011], with no amount of time defined for the threshold, any offset greater than zero is above a threshold).  

5. (Original) The method according to claim 1, wherein the time domain requirement information comprises the time adjustment information (device determines offset time associated with each of the wireless devices, [0011]); and 
	the method further comprises: 
	receiving, by the terminal device, an acknowledgment message sent by the network device (ACK packet is received, [0003]); and 
	transmitting, by the terminal device, the data by using the resource indicated by the time adjustment information (occupancy time associated with the transmission of a first signal, [0036]).  

6. (Currently Amended) An information indication method, comprising: 
	obtaining, by a network device, time domain requirement information of data transmission performed by a terminal device, wherein the time domain requirement information comprises at least one of time adjustment information, jitter time information, time domain resource information, latest sending time information, and remaining duration of the data transmission, the time adjustment information indicates allocation of a resource for the data transmission, the jitter time information indicates a time range in which the data is generated, the time domain resource information indicates a sending time of the data, and the latest sending time information and/or the remaining duration indicates a latest sending time of the data (device determines offset time associated with each of the wireless devices, [0011], this is considered functionally equivalent of time adjustment information); and 
	allocating, by the network device, a resource for transmitting the data, to the terminal device based on the time domain requirement information (device signals the computed offset information to another device, [0011]).  

7. (Original) The method according to claim 6, wherein the obtaining, by a network device, time domain requirement information of data transmission performed by a terminal device comprises: 
	receiving, by the network device, the time domain requirement information sent by the terminal device (as the independent claim has a disjointed list of possibilities, none of the individual possibilities necessarily occur, therefore, more specific behavior of the possibilities are also not required to necessarily occur, and the limitation receive no patentable weight).  

8. (Original) The method according to claim 6, wherein the obtaining, by a network device, time domain requirement information of data transmission performed by a terminal device comprises: 
	obtaining, by the network device from a core network entity or a network management 11 of 15Rimon Ref. No.: 5848-00084-USsystem, the time domain requirement information of the data transmission performed by the terminal device (device determines offset time associated with each of the wireless devices, [0011]).

11. (Currently Amended) The method according to claim 6, wherein the time domain requirement information comprises the time adjustment information (device signals the computed offset information to another device, [0011]); and 
	the allocating, by the network device, a resource for transmitting the data to the terminal device based on the time domain requirement information comprises: 
(device signals the computed offset information to another device, [0011]), wherein the acknowledgment message is used to instructs the terminal device to transmit the data by using the resource indicated by the time adjustment information (ACK packet is received, [0003]).  

12. (Currently Amended) The method according to claim 6, wherein the allocation comprises adjustment of an allocated resource for the data, the time domain requirement information further comprises channel information, and the channel information indicates a channel associated with the allocated resource (transmission period is adjusted based upon signal, [0057]).  

13. (Original) The method according to claim 6, wherein the allocation comprises adjustment of an allocated resource for the data, the allocated resource comprises at least one group of 12 of 15Rimon Ref. No.: 5848-00084-US Client Ref. No.: 85651056US05 resources, the time domain requirement information further comprises a resource identifier, and the resource identifier is used to indicate a resource, in the at least one group of resources, whose resource position needs to be adjusted (transmission period is adjusted based upon signal, [0057]).  

14. (Currently Amended) A terminal device, comprising a processor and a communications unit, wherein the processor is configured to determine time domain requirement information of data transmission, wherein the time domain requirement information comprises at least one of time adjustment information, jitter time information, time domain resource information, latest sending time information, and remaining duration of the data transmission, the time adjustment information is used to indicates allocation of a resource for the data transmission, the jitter time information is used to indicates a time range in which [[the ]]data is generated, the time domain resource information is used to indicates a (device determines offset time associated with each of the wireless devices, [0011], this is considered functionally equivalent of time adjustment information); and 
	the communications unit is configured to send the time domain requirement information to a network device (device signals the computed offset information to another device, [0011]).  

15. (Currently Amended) The terminal device according to claim 14, wherein the allocation of a resource for the data transmission comprises adjustment of an allocated resource for the data, the time domain requirement information further comprises channel information, and the channel information is used to indicates a channel associated with the allocated resource (as the independent claim has a disjointed list of possibilities, none of the individual possibilities necessarily occur, therefore, more specific behavior of the possibilities are also not required to necessarily occur, and the limitation receive no patentable weight).  

16. (Currently Amended) The terminal device according to claim 14, wherein the allocation comprises adjustment of an allocated resource for the data, the allocated resource comprises at least one group of resources, the time domain requirement information further comprises a resource identifier, and the resource identifier indicates a resource, in the at least one group of resources, whose resource position needs to be adjusted (as the independent claim has a disjointed list of possibilities, none of the individual possibilities necessarily occur, therefore, more specific behavior of the possibilities are also not required to necessarily occur, and the limitation receive no patentable weight).  

(device signals the computed offset information to another device, [0011], with no amount of time defined for the threshold, any offset greater than zero is above a threshold).  

18. (Original) The terminal device according to claim 14, wherein the time domain requirement information comprises the time adjustment information (device determines offset time associated with each of the wireless devices, [0011]); and 
	the communications unit is further configured to: 
	receive an acknowledgment message sent by the network device (ACK packet is received, [0003]), and transmit the data by using the resource indicated by the time adjustment information (occupancy time associated with the transmission of a first signal, [0036]).

Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically addressed in this office action is being utilized to demonstrate the state of the art at the time of filing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463